     Case 3:20-cv-00855-TWR-AGS Document 34 Filed 10/08/20 PageID.246 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALIFORNIA

10
11    LISA GOLDEN,                                       Case No.: 20-CV-855 TWR (NLS)
                                        Plaintiff,
12                                                       ORDER: (1) GRANTING IN PART
      v.                                                 AND DENYING IN PART
13
                                                         PLAINTIFF’S MOTION FOR
14    RICHARD KIPPERMAN, TIFFANY
                                                         REINSTATEMENT AND
      CARROLL, DAVID ORTIZ,
15                                                       RECONSIDERATION, AND
                                     Defendants.         (2) VACATING JUDGMENT
16
17                                                       (ECF No. 27, 28, 33)

18         Presently before the Court is Plaintiff Lisa Golden’s Motion for Reinstatement of
19   Case and Reconsideration of the Court’s Denial of Lisa Golden’s Motion to Recuse Judge
20   Dana Sabraw and for a Final Extension of Time to File Her Response (“Mot.,” ECF No.
21   33). In light of the transfer of this action to the undersigned, (see ECF No. 29), the Court
22   DENIES IN PART AS MOOT Plaintiff’s Motion to the extent it seeks reconsideration of
23   the Honorable Dana M. Sabraw’s September 3, 2020 Order Denying Plaintiff’s Motion to
24   Recuse (ECF No. 24).
25         As for Plaintiff’s request that the Court reinstate this case, the Court GRANTS IN
26   PART Plaintiff’s Motion based on Plaintiff’s representation that Plaintiff timely requested
27   an extension of time that was never docketed. The facts are as follows: Defendant Richard
28   Kipperman filed a motion to dismiss Plaintiff’s Complaint on June 22, 2020. (See ECF

                                                     1
                                                                                20-CV-855 TWR (NLS)
     Case 3:20-cv-00855-TWR-AGS Document 34 Filed 10/08/20 PageID.247 Page 2 of 2



 1   No. 10.) On July 15, 2020, Plaintiff timely requested an extension of time to file a response,
 2   (see ECF No. 16), which Judge Sabraw granted. (See ECF No. 21.) Plaintiff then timely
 3   filed a second request for extension of time, (see ECF No. 31), which was never docketed.
 4   (See generally Docket; see also Mot. at 8.) Accordingly, having never received Plaintiff’s
 5   second request for extension of time or her response to the pending motion to dismiss,
 6   Judge Sabraw concluded that the motion was unopposed, granted Defendant Kipperman’s
 7   motion on the merits, and dismissed with prejudice Plaintiff’s Complaint. (See ECF No.
 8   27.) Judgment was entered that same day. (See ECF No. 28.)
 9         Although the justifications for Judge Sabraw’s dismissal are compelling, in light of
10   the fact that Judge Sabraw did not have the opportunity to review Plaintiff’s timely request
11   for an extension of time to file an opposition before ruling on Defendant Kipperman’s
12   motion to dismiss, the Court concludes that relief under Federal Rule of Civil Procedure
13   60(b) is warranted. The Court therefore GRANTS IN PART Plaintiff’s Motion to the
14   extent it seeks reinstatement, VACATES Judge Sabraw’s September 10, 2020 Order (ECF
15   No. 27) and the Clerk of Court’s September 10, 2020 Judgment (ECF No. 28), and RE-
16   OPENS this action. The Court also GRANTS Plaintiff until October 28, 2020 to file a
17   response to Defendant Kipperman’s motion to dismiss. Defendant Kipperman MAY FILE
18   a reply on or before November 11, 2020. Upon closing of the briefing, Defendant
19   Kipperman’s motion SHALL BE TAKEN UNDER SUBMISSION on the papers
20   pursuant to Civil Local Rule 7.1(d)(1).
21         IT IS SO ORDERED.
22
23   Dated: October 8, 2020
24
25
26
27
28

                                                   2
                                                                                20-CV-855 TWR (NLS)
